Citation Nr: 1500367	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO. 14-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher rate of Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1311.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to January 1946. The Veteran died in January 2014, and appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 administrative decision of the Saint Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO) specifying the appellant's monthly rate of compensation. A notice of disagreement was filed in March 2014, a statement of the case was issued in April 2014, and a substantive appeal was received in October 2014. The appellant is seeking a higher rate of DIC benefits and the case has been recaptioned to reflect that fact.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran died in January 2014 and service connection for cause of death was granted. His surviving spouse was subsequently granted DIC at the increased rate.


CONCLUSION OF LAW

There is no basis in the law for assigning a higher rate of DIC benefits. 38 U.S.C.A. §§ 1310, 1311(a)(2), 1541, 5107 (West 2014); 38 C.F.R. § 3.5 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014). This legislation provides, among other things, for notice and assistance to claimants under certain circumstances. See, e.g., 38 C.F.R §§ 3.102, 3.159 (2014). Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim." Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)). There is no dispute in this case as to the underlying facts as reflected by the evidence. When the law and not the evidence is dispositive of the claim, the VCAA is not applicable. See Mason, 16 Vet. App. at 132; Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002). There is no controversy of fact in this case. As laws regarding the rate of payment for particular benefits are dispositive in the instant claim, the VCAA is not applicable.

DIC

The appellant is seeking a higher rate of DIC benefits.

Certain VA death benefits, including DIC, are payable to a veteran's surviving spouse. 38 U.S.C.A. §§ 1310, 1541; 38 C.F.R. § 3.5. The appellant is currently in receipt of DIC benefits. The appellant contends, however, that she is entitled to a greater amount of payment than the RO has determined is the correct rate. 

DIC is paid to a surviving spouse at a rate specified by law. 38 U.S.C.A. § 1311(a)(1); 38 C.F.R. § 3.5. This rate is to be increased by a specified amount if the veteran, at the time of death, was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death. In determining the eight year period, only periods in which the veteran was married to the surviving spouse shall be considered. 38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.5. Appellant currently receives benefits at the maximum rate. The appellant, however, directly challenges the RO's application of the law in determining the rate of her entitlement, with no controversy as to the pertinent facts of the matter. 

The relevant facts in this case are not in dispute. The appellant contends that she is entitled to DIC at a higher rate on the basis of her assertion that the amount of payment is not fair. In essence, this case comes down to clarifying the correct interpretation and identification of the applicable law. The Board finds that the RO has correctly interpreted and applied the law. 

Preliminarily, the Board notes that the appellant's contentions, set forth most clearly in correspondence received in April 2014, cites a rate of pension payment based upon one-half of the amount of the Veteran's disability compensation plus the $261 increase (apparently from 38 U.S.C.A. § 1311(a)(2)). The problem with the appellant's assertion is, as was made clear in the April 2014 statement of the case, that the RO awarded the appellant the maximum amount permitted by the statute, i.e., $1233.23 as a surviving spouse under 38 U.S.C.A. § 1311(a)(1), and an additional $261.87 under 38 U.S.C.A. § 1311(a)(2) because her husband was 100% disabled during the last eight years of his life and they had been married for at least eight years. 

The appellant contends, including as set out in April 2014, June 2014, and August 2014 correspondence, that she feels entitled to a payment close or equal to the amount the Veteran was receiving. The Board is sympathetic to the appellant in that it is clear she sincerely believes that she deserves additional compensation based upon her lengthy marriage to the Veteran. The maximum available benefit is, however, established by law and neither the RO nor the Board is empowered to ignore that maximum. 

The Board has considered all of the appellant's contentions concerning how she believes the laws and regulations governing her benefit payments should be interpreted. However, the Board finds that the RO has correctly interpreted and applied the laws and regulations in question and that there is no basis in the law for granting the appellant's claim to direct a higher rate of payment. The appellant is not entitled to a higher rate of DIC, and as a matter of law her claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The doctrine of reasonable doubt has no application here as this issue is resolved as a question of law with no dispute or controversy regarding the factual record. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a higher rate of Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1311 is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


